DETAILED ACTION
	This Office Action is responsive to the Amendment and Remarks received December 24, 2020 (“Amendment” and “Remarks” respectively) traversing the October 28, 2020 Final Rejection. The January 21, 2021 request for continued examination has been entered. Claims 1, 3-18, and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered. 
Response to Amendment
The Amendment has been entered. Support for the Amendment is provided in the original disclosure including the originally filed claims. Claims 1 and 17 have been amended to clarify the claim language.  
Response to Arguments
The Applicant’s arguments and remarks have been fully considered.
With respect to the objection to the Specification for lacking a descriptive title, the Applicant contends that the title is descriptive of the invention because the claims are 
With respect to the the 35 U.S.C. 103 rejection of Claims 1, 3-18, and 20 over D1 (KR20150030537A) in view of KIM (US2016/0218345) and SOHN (U.S. Patent No. 8,702,818), the Applicant contends that the rejection is in error and should be withdrawn because none of the cited references disclose the claimed equations (such as the equations of Claim 1 defining the claimed parameter d1). This argument is not persuasive and was addressed by the October 28, 2020 Final Rejection in response to the Applicant's September 30, 2020 arguments and remarks (see Final Rejection at pages 5-6). The Office maintains the rejection because, while the cited references fail to specifically state the claimed equations, the cited prior art renders obvious each feature claimed, including the inventive concept claimed by the Applicant - configuring the positive lug and negative lug positioning of an electrode assembly such that a lug-laminated or lug-staggered structure results when the electrode assembly is wound or assembled for use in a battery. Simply stating this concept using routine engineering and design in an equation form that is not explicitly stated by the prior art does not place 
With respect to the objection to the Drawings, and the 35 U.S.C. 112(b) rejection of Claims 1, 3-18, and 20, the After-Final Amendment overcomes the objection and rejection respectively.
Specification
The Specification is objected to for lacking a descriptive title.
	The title of the invention is not descriptive.  
	The title as currently written is “LITHIUM-ION BATTERY CELL AND LITHIUM-ION BATTERY.” However, the Applicant has not invented the lithium ion battery, and instead, has disclosed a specific type of lithium ion battery within the general field of lithium ion batteries, that comprises a certain configuration of electrode lugs to facilitate alignment of the lugs for a wound battery.
	A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150030537A in view of US2016/0218345 to Kim et al. and U.S. Patent No. 8,702,818 to Sohn.

Claims 1, 3-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR20150030537A (“D1”) in view of US2016/0218345 to Kim et al. and U.S. Patent No. 8,702,818 to Sohn.
D1 discloses a wound membrane electrode assembly for a lithium ion battery cell where the electrode plate comprise a plurality of electrode tabs. The electrode tabs on are spaced along an electrode plate (see Figures 1 and 2 duplicated below).

    PNG
    media_image1.png
    333
    265
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    226
    295
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    261
    284
    media_image3.png
    Greyscale

Figure 1 - D1 Figures 4-6 illustrating laminated and staggered tab structures
 

    PNG
    media_image4.png
    401
    298
    media_image4.png
    Greyscale

Figure 2 - D1 Figure 2 illustrating a plurality of positive tabs 22 and negative tabs 32
US2016/0218345 to Kim et al. (“KIM”) discloses a lithium ion battery comprising an electrode assembly having wound first electrode, separator, and second electrode (abstract) where a plurality of electrode tabs are placed on each respective electrode 
U.S. Patent No. 8,702,818 to Sohn (“SOHN”) discloses a lithium ion battery comprising electrode plates having a plurality of electrode tabs (abstract) where the plurality of electrode tabs may be spaced (Fig. 2A, Fig. 4A, spacing d1, d2, b1, b2) according to the desired tab configuration in the wound state of the assembled lithium ion battery (e.g. Fig. 4D, Fig. 4B, Fig. 3) and the widths of the electrode tabs may also be adjusted based on desired alignment and configuration of the wound state assembled lithium ion battery (e.g. widths a1, a2, a3 of uncoated portions 112, col. 4 lines 54-67). SOHN discloses that use of multiple tabs on the same electrode plate enables high current charge and discharge (abstract, col. 3 lines 35-45) and alignment of tabs in various configurations, such as that of Fig. 3, provide facilitate assembly (Fig. 3, col. 6).
	Regarding Claim 1, D1 discloses a lithium-ion battery cell (abstract, lithium cells), comprising: a positive plate; a membrane; and a negative plate (abstract, positive electrode, separator film, negative electrode; Figure 1 positive electrode plate 2, anode plate 3), wherein a plurality of positive lugs are arranged in a winding direction of the lugs on the positive plate in a unfolded state (as shown in Figure 1 for example, positive electrode tabs 22 arranged along the length direction of the positive electrode plate 2 illustrated in an “unfolded” state), a plurality of negative lugs is arranged in a winding 
	“Lug staggered structure” is interpreted for purposes of examination to mean that the electrode lugs are staggered when the membrane electrode assembly of the battery cell is in a wound state.
	“Lug laminated structure” is interpreted for purposes of examination to mean that the electrode lugs are laminated when the membrane electrode assembly of the battery cell is in a wound state.
	D1 further discloses wherein the plurality of positive lugs are arranged in parallel in a direction along a length of the positive plate (as shown by Fig. 1 where the positive lugs of the positive plate are parallel along a length direction of the unfolded positive plate); a first lug margin xi indicates a distance between a first positive lug and a head of the positive plate (Fig. 1 illustrates a distance between positive electrode tab 22 and the end of the positive plate which may be labeled as claimed), and the plurality of positive lugs forms the lug laminated structure (as shown by Figures 4, 6); where t indicates a l positive lugs in the plurality of positive lugs is increased or decreased by a first interval value corresponding to the positive lug.
	D1 is silent with respect to:
a distance between each of the positive lugs other than the first positive lug and the head of the positive plate is indicated by di, with di=niw-xi+(0.5rtYni-0.5rt) or d1=n3w+xl+[0.5ttE(n3+1)-0.5rt]; 
the lithium-ion battery cell is square and the plurality of positive lugs form the lug laminated structure (in the wound state); 
and where ni indicates that a positive lug is located at the ni-th w on the positive plate along a direction from the head to a tail of the positive plate, and n3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate.  
	D1 does not state that ni indicates that a positive lug is located at the ni-th w on the positive plate along a direction from the head to a tail of the positive plate and n3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate.

	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	KIM discloses that the positive electrode plate may have a plurality of electrode lugs, the negative electrode plate may have a plurality of electrode lugs, and that the spacing and width of the lugs may be configured to facilitate the desired alignment of the lugs for welding and battery assembly (para. 42, para. 8, para. 71-77).
	SOHN discloses a wound electrode assembly battery where the positive and negative electrode plates each comprise a plurality of electrode tabs, the spacing of electrode tabs and the widths of the electrode tabs may also be adjusted based on desired alignment and configuration of the wound state assembled lithium ion battery, as noted above. In addition, SOHN discloses that use of multiple tabs on the same electrode plate enables high current charge and discharge.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified D1 such that (1) a distance between each of the positive lugs other than the first positive lug and the head of the positive plate is indicated by di, with di=niw-xi+(0.5rtYni-0.5rt) or d1=n3w+xl+[0.5ttE(n3+1)-0.5rt]; (2) the lithium-ion battery cell is square wherein the positive lugs are in a lug laminated structure in the wound l positive lugs in the plurality of positive lugs is increased or decreased by a first interval value corresponding to the positive lug.
	The motivation for doing so would have been to use routine design and engineering in order to facilitate the desired alignment of electrode tabs, where it is known in the art that the distance between electrode lugs, and the width of electrode lugs, may be varied in order to achieve the desired alignment of electrode tabs, as taught by KIM and SOHN.
	With respect to the claimed square cell shape, D1 illustrates a “square cell” such as in Figures 4 and 8-11. Alternatively, it would have been obvious to one of ordinary skill in the art to have modified the battery of D1 to comprise a square cell shape because the simple modification of shape, without any unexpected results, is within the ambit of ordinary skill. Using a square shape would be desired where this shape of battery fits the required space for a given application – such as a square chamber within the battery compartment of a mobile device. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	Regarding Claim 3, D1 is relied upon as above with respect to the lithium-ion battery cell according to claim 2. D1 further discloses wherein the plurality of negative lugs is arranged in parallel in a direction along a length of the negative plate (as shown 2 indicates a distance between a first negative lug and a head of the negative plate (Figures 1-3 illustrate a distance from the end of the negative plate to negative tab 32), a distance between each of the negative lugs other than the first negative lug and the head of the negative plate is indicated by d2 (Fig. 1-3 illustrate a distance between negative tabs 32); the plurality of negative lugs forms the lug laminated structure (as shown by Fig. 4-6); the first negative lug is the one of the negative lugs which is located closest to the head of the negative plate (as shown by Fig. 1-3); where n2 indicates that a negative lug is located at the n2-th w on the negative plate along a direction from the head to a tail of the negative plate (Fig. 1-3 illustrate a plurality of negative electrode tabs including a second tab spaced from the end of the negative electrode plate), and n4 indicates that a negative lug is located at the (n4+1)-th w on the negative plate along the direction from the head to the tail of the negative plate (Fig. 1-4 illustrate a 4th tab).  
	D1 is silent with respect to d2=n2w-x2+(0.5ttEn2-0.5tt) or d2=n4w+x2+[0.5ttE(n4+1)-0.5tt].
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 such that d2=n2w-x2+(0.5ttEn2-0.5tt) or d2=n4w+x2+[0.5ttE(n4+1)-0.5tt]. The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 4, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 3, wherein the plurality of 2 of each of m2 negative lugs in the plurality of negative lugs is increased or decreased by a second interval value corresponding to the negative lug (as shown by Fig. 5).
	Furthermore, it would have been obvious to one of ordinary skill in the art to have configured D1 as claimed with respect to At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 such that   di of each of ml positive lugs in the plurality of positive lugs is increased or decreased by a first interval value corresponding to the positive lug; and/or the plurality of negative lugs forms the lug staggered structure, wherein d2 of each of m2 negative lugs in the plurality of negative lugs is increased or decreased by a second interval value corresponding to the negative lug. The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 5, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 4, wherein intervals between adjacent staggered positive lugs in the ml positive lugs are the same (as shown by Fig. 3-6).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have configured D1 as claimed.  
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
Regarding Claim 6, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 5, and D1 is silent with respect to the claimed equation wherein starting from the first one in the ml positive lugs, di of each of the ml positive lugs is decreased by a first interval value mq;wherein di=niw-xi+(O.52tni-O.St), q indicates an interval between two adjacent staggered positive lugs, m indicates a sequence number of a positive lug in the ml positive lugs along a direction from the head to the tail of the positive plate,1<m<mi.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration, such that wherein starting from the first one in the ml positive lugs, di of each of the ml positive lugs is decreased by a first interval value mq; wherein di=niw-xi+(O.52tni-O.St), q indicates an interval between two adjacent staggered positive lugs, m indicates a sequence number of a positive lug in the ml positive lugs along a direction from the head to the tail of the positive plate,1<m<mi.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 7, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 5, and is silent with respect to the claimed equation wherein starting from the first one in the ml positive lugs, di of each of the ml positive lugs is increased by a first interval value mq; wherein d1=n3w+x1+[0.5*(pi)t*sum(n3+1)-O.5(pi)t], q indicates an interval between two adjacent   
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration such that wherein starting from the first one in the ml positive lugs, di of each of the ml positive lugs is increased by a first interval value mq; wherein d1=n3w+x1+[0.5*(pi)t*sum(n3+1)-O.5(pi)t], q indicates an interval between two adjacent staggered positive lugs, m indicates a sequence number of a positive lug in the mi positive lugs along a direction from the head to tail of the positive plate 1<msmi.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 8, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 4, wherein intervals between adjacent staggered negative lugs in the m2 negative lugs are the same (as shown by Fig. 3-6 where the spacing between lugs is uniform).  
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 such that
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
Regarding Claim 9, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 8, and is silent with respect to the claimed equation wherein:

    PNG
    media_image5.png
    83
    584
    media_image5.png
    Greyscale

	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration. The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 10, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 8, and is silent with respect to the claimed equation, wherein:
    PNG
    media_image6.png
    80
    574
    media_image6.png
    Greyscale
  
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration. The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 11, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 3, and is silent with respect to the claimed configuration wherein the first lug margin xi is less than or equal to 0.5w; and the second lug margin x2 is less than or equal to 0.5w.  
2 is less than or equal to 0.5w.  
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 12, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 3, and is silent with respect to the claimed configuration wherein the width w of the cell is greater than or equal to 5cm and is less than or equal to 20cm.  
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 such that the width w of the cell is greater than or equal to 5cm and is less than or equal to 20cm.  
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 13, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 3, and is silent with respect to the claimed configuration wherein a distance between the tail of the positive plate and a positive lug closest to the tail of the positive plate is less than 8w; and a distance between the tail of the negative plate and a negative lug closest to the tail of the negative plate is less than 8w.

	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Regarding Claim 14, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 1, wherein the positive lug is made of aluminum or aluminum-nickel alloy; and the negative lug is made of nickel, copper or copper-nickel alloy (cathode plate copper, anode plate aluminum; translation p. 3-4).  
	Regarding Claim 15, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 1, wherein the plurality of positive lugs is welded together by using ultrasonic; and the plurality of negative lugs is welded together by using ultrasonic (p. 2-3 discloses the plurality of positive lugs are welded together and negative lugs are welded together). While D1 is silent with respect to specifically ultrasonic welding as the type of welding used, D1 discloses all of the structure claimed pertaining to the welded lugs and accordingly meets this product by process claim language.  
	Regarding Claim 16, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery cell according to claim 1, wherein the positive 
	Regarding Claim 17, D1 is relied upon as above with respect to Claims 1 and 3-16. D1 further discloses a lithium-ion battery, comprising a battery case and lithium-ion battery cell, in the battery case, wherein the lithium-ion battery cell comprises: a positive plate;  a membrane; and a negative plate, wherein a plurality of positive lugs is arranged in a winding direction of the lugs on the positive plate in a unfolded state, a plurality of negative lugs is arranged in a winding direction of the lugs on the negative plate in a unfolded state, and the positive plate and the negative plate are separated by the membrane and are wound to form the lithium-ion battery cell, the plurality of positive lugs forms a lug laminated structure or a lug staggered structure, and the plurality of negative lugs forms a lug laminated structure or a lug staggered structure (as discussed above and illustrated by D1 Fig. 4-6).
	Modifying D1 in view of KIM and SOHN as asserted above results in the claimed,
wherein the plurality of positive lugs are arranged in parallel in a direction along a length of the positive plate; a first lug margin xi indicates a distance between a first positive lug and a head of the positive plate, a distance between each of the positive lugs other than the first positive lug and the head of the positive plate is indicated by di, with d1=niw-x1+(0.5rtjni-0.51t) or dl=n3w+x+[0.5ty(n3+1)-0.5nt]: the lithium-ion battery cell is square, 3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate; wherein the plurality of positive lugs form the lug staggered structure, wherein d1 of 7 36366222.1each of ml positive lugs in the plurality of positive lugs is increased or decreased by a first interval value corresponding to the positive lug.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 to comprise the claimed configuration satisfying the claimed equation wherein di=niw-xi+(O.5rtni-O.5rt) or d1=n3w+xl+[O.5nt(n3+1)-O.5rt] and n3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	This would have been obvious to one of ordinary skill in the art at the time of filing because the prior art teaches the concept of adjusting the spacing of positive and negative lugs along the positive plate and negative plate respectively in an unwound state, in order to facilitate alignment of the lugs in the wound state into a desired structure, such as lug laminated or lug staggered structure. Accordingly one of ordinary 
	Regarding Claim 18, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery according to claim 17, wherein the battery case is made of aluminum (translation p. 5).  
	Regarding Claim 20, D1 is relied upon as above with respect to Claims 1-3. D1 further discloses the lithium-ion battery according to claim 19, wherein  the plurality of negative lugs is arranged in parallel in a direction along a length of the negative plate; a second lug margin x2 indicates a distance between a first negative lug and a head of the negative plate, a distance between each of the negative lugs other than the first negative lug and the head of the negative plate is indicated by d2,; the plurality of negative lugs forms the lug laminated structure; the first negative lug is the one of the negative lugs which is located closest to the head of the negative plate; where n2 indicates that a negative lug is located at the n2-th w on the negative plate along a direction from the head to a tail of the negative plate.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified D1 such that D1 comprises the claimed configuration including with d2=n2w-x2+(O.5rt~n2-O.5rt) or d2=n4w+x2+[O.5rtZ(n4+1)-O.5tt] and n4 indicates that a negative lug is located at the (n4+1)-th w on the negative plate along the direction from the head to the tail of the negative plate.
.
Claims 1, 3, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0124694 to Hikata et al.

Claims 1, 3, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2010/0124694 to Hikata et al. (“HIKATA”). Similarly to the Applicant’s disclosure, in order to achieve alignment of the electrode lugs after winding, HIKATA positions lugs in locations along the unwound electrode based on factors including the electrode lug width, lug spacing (Fig. 1 d1, d2, d3, d4, d5; Fig. 8 and 9 lug width W and spacing represented by the noted equations); distance of a lug from the first lug (indicated by “nth” lug of Figures 8 and 9); distance of the first lug from the end of the electrode sheet (Figures 1, 8, 9); thickness of cell layers (Fig. 7), etc.

    PNG
    media_image7.png
    724
    486
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    164
    551
    media_image8.png
    Greyscale


    PNG
    media_image8.png
    164
    551
    media_image8.png
    Greyscale

HIKATA Figures 1-3 illustrating lug spacing to facilitate alignment after winding
HIKATA Figures 8-9 illustrating various dimension and lug spacing to facilitate alignment after winding

	Regarding Claim 1, HIKATA discloses a lithium-ion battery cell, comprising: a positive plate; a membrane; and a negative plate (para. 80 “a positive electrode 1 and a negative electrode 2 are spirally coiled with a separator 8”), wherein a plurality of positive lugs are arranged in a winding direction of the lugs on the positive plate in an unfolded state (Figures 1, 8, and 9 for example), a plurality of negative lugs are arranged in a winding direction of the lugs on the negative plate in an unfolded state (Figures 1, 8, and 9 for example), and the positive plate and the negative plate are separated by the membrane and are wound to form the lithium-ion battery cell (as shown by Figure 6 for example).
	The plurality of positive lugs form a lug laminated structure and the plurality of negative lugs form a lug laminated structure in the wound cell of HIKATA as shown by Figures 2 and 3.
	The claim language “or a lug staggered structure” indicates that either, or, the lug laminated or lug staggered structure is required to meet the claim, not both. 
	HIKATA illustrates a lug laminated structure for both positive lugs and negative lugs (see Figures 2 and 3 above, positive electrode tabs 3 and negative electrode tabs 4 aligned in a laminated manner in the wound cell).
	wherein the plurality of positive lugs are arranged in parallel in a direction along a length of the positive plate (Figures 6 and 8, para. 83-84); a first lug margin xi indicates a distance between a first positive lug and a head of the positive plate (Fig. 8 illustrates a distance between first positive lug and head of the positive plate as does Fig. 1), a distance between each of the positive lugs other than the first positive 
3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate (Figures 1, 8, and 9 illustrate a (n+1)th lug as claimed).
	While HIKATA does not explicitly recite the exact equations claimed for d1 or x1, the structure of HIKATA meets the structure claimed because HIKATA discloses a battery cell comprising a lug laminated structure as claimed, with the lugs of the battery plates configured as claimed to facilitate alignment of the lugs for the wound cell structure. To the extent there are any differences in the structure taught by HIKATA and the structure of the claimed invention represented by the claimed equation for d1, one of ordinary skill in the art would have found it obvious to have adjusted the configuration of the positive and negative lugs of HIKATA to be equal to the claimed structure and thus 
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
	For clarity of the record, and claim interpretation purposes, it is also noted that despite the claim language “unfolded state” describing the positive plate and negative plate, the positive plate and negative plate are in the wound state in the claimed lithium-ion battery - not the unfolded state. The unfolded state of the plates is descriptive of the plates that are wound to form the claimed battery structure.
	Regarding Claim 3, HIKATA is relied upon as above with respect to Claim 1 and further discloses the lithium-ion battery cell according to claim 1, wherein the plurality of negative lugs are arranged in parallel in a direction along a length of the negative plate (Figures 1, 8, 9); a second lug margin x2 indicates a distance between a first negative lug and a head of the negative plate (as shown by Figures 1 and 8 there is a first 2 (as shown by Figures 1, 8, and 9 there is a distance between lugs on the negative plate and HIKATA considers this distance with respect to the desired spacing to facilitate alignment) with the plurality of negative lugs form the lug laminated structure (Figures 2, 3); the first negative lug is the one of the negative lugs which is located closest to the head of the negative plate; where n2 indicates that a negative lug is located at the n2-th w on the negative plate along a direction from the head to a tail of the negative plate, and n4 indicates that a negative lug is located at the (n4+1)-th w on the negative plate along the direction from the head to the tail of the negative plate (as shown by Figures 1, 8, and 9, HIKATA comprises a nth lug, a n+1 th lug as claimed and considers the number of lugs on the negative plate to configure the spacing of the lugs in order to facilitate alignment for the wound cell structure. Thus the structure of HIKATA meets that claimed despite HIKATA’s silence with respect to the claimed equation for d2 and x2. Alternatively, to the extent there are any differences in the structure of HIKATA and that achieved by the Applicant’s equation for d2, one of ordinary skill in the art would have found it obvious to adjust the negative lug positioning of HIKATA in order to facilitate alignment of the lugs as taught by HIKATA to achieve a structure that can be described by the Applicant’s claimed d2 equation.
	Doing so would have yielded no more than predictable results and would have relied upon no more than routine skill and the express teachings of HIKATA.
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding Claim 11, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery cell according to claim 3, and is silent with respect to the claimed configuration wherein the first lug margin xi is less than or equal to 0.5w; and the second lug margin x2 is less than or equal to 0.5w.  
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified HIKATA such that wherein the first lug margin xi is less than or equal to 0.5w; and the second lug margin x2 is less than or equal to 0.5w.  
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design based on the teachings of HIKATA.
	Doing so would have yielded no more than predictable results and would have relied upon no more than routine skill and the express teachings of HIKATA.
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding Claim 12, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery cell according to claim 3, and is silent with respect to the claimed configuration wherein the width w of the cell is greater than or equal to 5cm and is less than or equal to 20cm.  
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified HIKATA such that the width w of the cell is greater than or equal to 5cm and is less than or equal to 20cm.  
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Doing so would have yielded no more than predictable results and would have relied upon no more than routine skill and the express teachings of HIKATA.
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding Claim 13, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery cell according to claim 3, and is silent 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified HIKATA to comprise the claimed configuration wherein a distance between the tail of the positive plate and a positive lug closest to the tail of the positive plate is less than 8w; and a distance between the tail of the negative plate and a negative lug closest to the tail of the negative plate is less than 8w.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design.
	Doing so would have yielded no more than predictable results and would have relied upon no more than routine skill and the express teachings of HIKATA.
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Regarding Claim 14, HIKATA further discloses the positive lug is made of aluminum or aluminum alloy (para. 77) but is silent with respect to then negative lug 
	Regarding Claim 15, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery cell according to claim 1, wherein the plurality of positive lugs is welded together by using ultrasonic; and the plurality of negative lugs is welded together by using ultrasonic (para. 87, tabs are welded together). While HIKATA is silent with respect to specifically ultrasonic welding as the type of welding used, HIKATA discloses all of the structure claimed pertaining to the welded lugs and accordingly meets this product by process claim language.  
	Regarding Claim 16, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery cell according to claim 1, wherein the positive plate is coated with positive electrode slurry which is made by mixing a positive electrode powder, a conductive agent, an adhesive and an additive (para. 80 “active material-containing layer 1b may contain a positive electrode active material, an electroconductive agent and a binder”); and the negative plate is coated with negative electrode slurry which is made by mixing a negative electrode powder, a conductive agent, an adhesive and an additive (para. 80 : The active material-containing layer 2b may contain a negative electrode active material, an electroconductive agent and a binder”).  
	Regarding Claim 17, HIKATA is relied upon as above with respect to Claims 1 and 3-16. HIKATA further discloses a lithium-ion battery, comprising a battery case and lithium-ion battery cell, in the battery case, wherein the lithium-ion battery cell comprises: a positive plate;  a membrane; and a negative plate, wherein a plurality of positive lugs is arranged in a winding direction of the lugs on the positive plate in a unfolded state, a plurality of negative lugs is arranged in a winding direction of the lugs on the negative plate in a unfolded state, and the positive plate and the negative plate are separated by the membrane and are wound to form the lithium-ion battery cell, the plurality of positive lugs forms a lug laminated structure, and the plurality of negative lugs forms a lug laminated structure (as discussed above and illustrated by HIKATA Fig. 1-6 and 10A).
	Modified HIKATA comprises the claimed structure wherein the plurality of positive lugs are arranged in parallel in a direction along a length of the positive plate; a first lug margin xi indicates a distance between a first positive lug and a head of the positive plate, a distance between each of the positive lugs other than the first positive lug and the head of the positive plate is indicated by di, with d1=niw-x1+(0.5rtjni-0.51t) or dl=n3w+x+[0.5ty(n3+1)-0.5nt]: the lithium-ion battery cell is square, and the plurality of positive lugs form the lug laminated structure; where t indicates a sum of thicknesses of the positive plate, the membrane and the negative plate, w indicates a width of the cell, the first positive lug is the one of the positive lugs which is located closest to the head of the positive plate, ni indicates that a positive lug is located at the ni-th w on the positive plate along a direction from the head to a tail of the positive 3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified HIKATA to comprise the claimed configuration satisfying the claimed equation wherein di=niw-xi+(O.5rtni-O.5rt) or d1=n3w+xl+[O.5nt(n3+1)-O.5rt] and n3 indicates that a positive lug is located at the (n3+1)-th w on the positive plate along the direction from the head to the tail of the positive plate.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of engineering design. Doing so would have yielded no more than predictable results and would have relied upon no more than routine skill and the express teachings of HIKATA.
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	This would have been obvious to one of ordinary skill in the art at the time of filing because the prior art teaches the concept of adjusting the spacing of positive and negative lugs along the positive plate and negative plate respectively in an unwound state, in order to facilitate alignment of the lugs in the wound state into a desired structure, such as lug laminated. Accordingly one of ordinary skill in the art would have 
	Regarding Claim 18, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further teaches the lithium-ion battery according to claim 17, wherein the battery case is made of aluminum (para. 90). 
	Regarding Claim 20, HIKATA is relied upon as above with respect to Claims 1-3. HIKATA further discloses the lithium-ion battery according to claim 19, wherein  the plurality of negative lugs is arranged in parallel in a direction along a length of the negative plate; a second lug margin x2 indicates a distance between a first negative lug and a head of the negative plate, a distance between each of the negative lugs other than the first negative lug and the head of the negative plate is indicated by d2,; the plurality of negative lugs forms the lug laminated structure; the first negative lug is the one of the negative lugs which is located closest to the head of the negative plate; where n2 indicates that a negative lug is located at the n2-th w on the negative plate along a direction from the head to a tail of the negative plate.
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified HIKATA such that HIKATA comprises the claimed configuration including with d2=n2w-x2+(O.5rt~n2-O.5rt) or d2=n4w+x2+[O.5rtZ(n4+1)-O.5tt] and n4 indicates that a negative lug is located at the (n4+1)-th w on the negative plate along the direction from the head to the tail of the negative plate.
	The motivation for doing so would have been to provide the desired alignment of electrode tabs for a given application using known principles, as a routine matter of 
	"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729